Order entered December 17, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00698-CV

       BEAMERS PRIVATE CLUB D/B/A PRIVAE LOUNGE, ET AL., Appellants

                                              V.

 STACEY M. JACKSON, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
             OF THE ESTATE OF JERRY BROWN, JR., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13245

                                          ORDER
       Before the Court is appellee’s December 13, 2019 unopposed second motion for an

extension of time to file her brief on the merits. We GRANT the motion and extend the time to

January 22, 2020. We caution appellee that further extension requests will be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE